The matter under consideration in the case of Warner v. White, referred to by the foregoing opinion, had to do with various things besides the making of an appropriation. The controversy in that case was over Chapter 103, being Senate Bill No. 116 of the Laws of 1931, and the law, among other things, called for a full and complete economic, fiscal and tax valuation survey of the developed resources of the State of Arizona and all of the property and classes of property both tangible and intangible, within the state. Section 2 of the Act, or law referred to, states:
"The survey herein provided for shall be conducted and administered by and under the direction of a special tax survey commission, hereinafter referred to as the tax survey commission consisting of three leading and representative citizens of the state to be appointed by the governor, one of said commissioners shall be a representative of the agriculture interests of the state, one a representative of the mining interests of the state, and one a representative of the business interests of the state."
The sum of money appropriated was $250,000.
The matter under consideration in Warner v. White, supra, was twofold. In the instant case there is but one matter and that is the matter of appropriation only. In Warner v. White this court said: *Page 356 
"* * * The act was not passed for the purpose of appropriating money but to bring about a survey of the taxable property of the state, something that could not be accomplished without funds to defray the expenses of it, and the right of the people to say whether they think such legislation is wise or unwise, desirable or undesirable, is beyond question. * * *"
The case of State ex rel. Reiter v. Hinkle, 161 Wn. 652,297 P. 1071, 1073, is a referendum case also. Therein the court said:
"In the later case of State ex rel. Blakeslee v. Clausen, supra, this court granted an application for a writ of mandamus requiring the state auditor to issue warrants in payment of claims on account of material furnished state departments. In granting the writ, it was held that a section of an appropriation bill appropriating money for the improvement of state highways, which section contained an emergency clause, was valid, and that the same did not violate the Seventh Amendment to our Constitution. After quoting from the Brislawn case [State ex rel. Brislawn v. Meath, 84 Wn. 302, 147 P. 11, 12] the paragraph thereof above quoted, referring to the `true rule,' the opinion continues:
"`The intent and purpose of the people, as gathered from the words of the Constitution and the circumstances attending the adoption of the seventh amendment, impels the holding that the people intended to use the word "support" in its fullest sense. When so considered, "support" includes appropriations for current expenses, maintenance, upkeep, continuation of existing functions, as well as appropriations for such new buildings and conveniences as may be necessary to meet the needs and requirements of the state in relation to its existing institutions.'"
Our constitution on the subject of referendum, in part, is as follows:
"* * * except such as require earlier operation to preserve the public peace, health, or safety, or to provide appropriations for the support and maintenance of the departments of the state and of state institutions * * *."
The referendum clause of the Constitution from the State of Washington from which the above quotation in the case of State ex rel. Reiter v. Hinkle was taken, reads, in part, as follows:
"* * * except such laws as may be necessary for the immediate preservation of the public peace, health or safety, support of the state government and its existing public institutions, * * *."
The corporation commission was created by the Constitution of the state and given the exclusive power to govern rates. To carry out its duties, to perform its delegated authority, an appropriation is as essential as the appropriation made by the legislature to pay its own expenses.
From the foregoing it is accordingly my belief that the referendum clause of our *Page 357 
Constitution, where it mentions "support and maintenance" has not a pinched meaning, but a broad meaning indeed ample for us to say that the appropriation under consideration herein is not one subject to be referred to the people of our state.